Case 2:85-cv-04544-DMG-AGR Document 1134-19 Filed 06/21/21 Page 1 of 4 Page ID
                                 #:43335




                    EXHIBIT U

        REDACTED
       VERSION OF
       DOCUMENT
     PROPOSED TO BE
    FILED UNDER SEAL
     Case 2:85-cv-04544-DMG-AGR Document 1134-19 Filed 06/21/21 Page 2 of 4 Page ID
                                      #:43336



 1 I,        , declare as follows:
 2
 3 1.       This declaration is based on my personal knowledge. If called to testify in this
 4 case, I would testify competently about these facts.
 5 2.       I am 17 years old. I am from El Salvador
 6 3.       I arrived in the United States on or around April 25th. I remember crossing the river
 7 which was very scary, I know a lot of people have been injured trying to cross. I was with
 8 my cousin and some other people.
 9 4.       When we got to immigration, they separated the males and females so I was
10 separated from my cousin.
11 5.       I was in the hielera for a day. I was given a silver blanket to sleep with but it was
12 too hard to sleep because it was so cold.
13
14 Long Beach Emergency Intake Site
15 6.       I came directly from CBP to Long Beach and I have been here for about 30 days. I
16 try to keep busy to keep the time pass but I really want to leave; its been a long time.
17 7.       I was sad when I first got here and it was very hard to keep the food down that they
18 gave me because I am pregnant.
19 8.       I’m now six months pregnant; I am going to have a boy and I am excited.
20 9.       I’ve talked to some of the other girls here that are pregnant, but we are not in the
21 same pod.
22 10.      I am getting the medical care I need here for my pregnancy.
23 11.      My father’s cousin is applying to be my sponsor. I am very close to him because he
24 used to visit me a lot in El Salvador. He lives in Los Angeles but he hasn’t visited. I
25 think if he visited and then I saw him leave while I still had to stay here, it would be very
26 painful for me.
27
28
     Case 2:85-cv-04544-DMG-AGR Document 1134-19 Filed 06/21/21 Page 3 of 4 Page ID
                                      #:43337



 1 12.      My father’s cousin submitted all of his paperwork, but then had to resubmit the
 2 paperwork twice, I don’t know why. I think the government has all of the paperwork they
 3 need now. Tomorrow he gets his fingerprints taken.
 4 13.       I’ve met with my case manager a few times and she has provided me with updates
 5 on my case.
 6 14.       I’m allowed to make phone calls twice a week for ten minutes each time. I
 7 typically call my mom in El Salvador, but if she doesn’t answer the phone I call my aunt.
 8 15.       During the day we do activities, we have English class in the afternoon and time to
 9 play outside.
10 16.       I’ve heard about one staff member here that is angry. I haven’t had to deal with
11 him but I heard he is very serious and strict. Some of the staff here interact with us but
12 others just do their job and don’t interact with us much.
13 17.       There are 27 other kids in the area where I sleep. Sometimes I have trouble
14 sleeping because I’m thinking about things and sometimes it’s hard to sleep because of
15 the light.
16 18.      I’ve asked for clean clothes but haven’t gotten them. I asked for pants because my
17 legs were cold and they said I’ve get them but I never did. When I ask for certain things,
18 sometimes I never get it and then I get tired of asking so I give up.
19 19.       I am really sad being here. It’s hard being here while I’m pregnant.
20 20.       I’d like to get an education but once the baby comes, I’ll be very busy taking care
21 of him.
22 21.      Ultimately, I’d like to study cosmetology or something like that.
23
24
25
26
27
28
Case 2:85-cv-04544-DMG-AGR Document 1134-19 Filed 06/21/21 Page 4 of 4 Page ID
                                 #:43338
